Citation Nr: 0032422	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder, depressive type, including as secondary to a 
service-connected right orchiectomy.



REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from August 1963 to 
February 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota.  In 
August 1998, the veteran was afforded a hearing before the 
undersigned Board member. The issue on appeal was denied by 
the Board in March 1999. In an Order dated in June 2000, the 
Court of Appeals for Veterans Claims (Court) vacated the 
March 1999 Board decision and remanded the case for 
proceedings consistent with the Order.


REMAND

The veteran contends he has a psychiatric disorder as a 
consequence of his service-connected right orchiectomy.  
Alternatively, he asserts that his schizoaffective disorder 
is unrelated to the loss of his testicle and, in fact, was 
caused by mood-altering drugs given to him by the United 
States government from approximately 1965 to 1967 while he 
was in the Reserves.

The legal question to be answered, initially, is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of his claim.  38 U.S.C.A. § 5107(a). In the 
Order dated in June 2000, the Court held that the veteran's 
secondary service connection claim was well-grounded, and 
remanded the service connection claim on a direct basis for 
consideration in light of Schroeder v. West, _ F.3d_, No. 99-
7103 (Fed. Cir. May 18, 2000). 

In May 1997, a VA physician, Dr. Raymond Scallen, performed a 
gastrointestinal and general surgical examination of the 
appellant. Although Dr. Scallen's examination report 
concluded that the orchiectomy residuals "have no etiologic 
role in his depressive problem," he ordered a test for a 
testosterone level for the purpose of "buttressing this 
opinion." In an addendum to the examination report, Dr. 
Scallen noted that the appellant's testosterone level was 
found to be below normal values. The lab report indicated 
that the appellant's testosterone level was at an "abnormal 
low" level of 267 compared against the reference range of 
300-1200.	R. at 222. With this new information, Dr. Scallen 
opined that the appellant should be
treated with testosterone for an extended period of six 
months to a year and a 
redetermination made at that time. R. at 213-14. He further 
stated "the possibilities of this hypogonadism being 
etiologic in depression are unlikely but still a 
possibility." 

The appellant also underwent a VA psychiatric examination in 
May 1997. On examination, the appellant was found to have 
delusions. relating to his military
career, including a belief that he was used for mind control 
experiments by the CIA. The examiner diagnosed the appellant 
with schizoaffective disorder, depressive type; however, he 
did not opine as to the etiology of the psychiatric 
condition. R. at 210. The examiner also noted the appellant's 
receipt of Social Security Administration (SSA) disability 
benefits. In a supplemental report, prepared at the request 
of the RO, the examiner opined, inter alia, that "it is 
speculative, but still possible that the loss of a testicle 
was very traumatic and that with advancing
age and declining sexual ability, that it could lead to 
impairment of reality testing, 
depression; paranoid illusions and grandiosity." However, the 
examiner concluded by stating  "any etiological relationship 
would have to be considered primarily speculative." In May 
1997, the veteran told the VA examiner that he was receiving 
Social Security Administration (SSA) disability benefits.  

At his August 1998 Travel Board hearing at the RO, the 
veteran testified that his mental problem was not caused by 
his loss of a testicle.  He said the United States government 
gave him mind-altering drugs from approximately 1965 to 1967, 
while he served in the Reserves in Huntington, Long Island.  
He stated that the drugs were given by injection and also 
placed in liquids that he drank.  According to the veteran, 
there were CIA agents in the medical unit that administered 
the drugs.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to comply with the directives of the Court, the case 
is remanded to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since August 1998 for the 
disability at issue.  It should be 
determined whether the veteran underwent the 
course of treatment suggested by the 
examiner at the time of the May 1997 general 
surgical examination. When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
etiology of his current psychiatric 
condition. An opinion should be provided 
as to the likelihood that the veteran has 
a schizoaffective disorder or other 
chronic psychiatric condition related, 
directly or otherwise, to the service-
connected right orchiectomy. See Allen.

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


